Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-11, 13-18, 203-204 of copending Application No. 16/222113 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims 1-24 are encompassed by the scope of claims 1-3, 5-11, 13-18, 203-204.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6-12 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Vermilion et al (2013/0025225).
Vermilion et al shows a roofing shingle comprising: a substrate having a first surface and an opposing second surface; a polymer-modified asphalt coating (18, par 7) on the first surface of the substrate, wherein the polymer-modified asphalt comprises: 40 wt. % to 80 wt. % of a filler, based on the total weight of the polymer- modified asphalt coating, 1 to 13 wt. % of a polymer additive, based on the total weight of a non-filler portion of the polymer-modified asphalt coating(par 44 line 11), and asphalt; and a strip of nail zone reinforcement material (19, par 67) adhered to the polymer-modified asphalt coating, the strip of nail zone reinforcement material having a width of about 0.5 inches to about 2.0 inches (par 57 lines 2-3) and a length that is greater than the width and runs in a machine direction of the shingle, and a cutting force required to cut the shingle through the nail zone reinforcement material is less than a cutting force required to cut through a nail zone reinforcement material area of an otherwise identical shingle having the same nail zone reinforcement material and an oxidized asphalt excluding the polymer additive (inherently able to function as claimed as the reference shows the claimed structues).
Vermilion does not disclose the roofing shingle the meets or surpasses the UL2218 Class 3 impact resistance standard.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Vermilion’s structures to show the structure able to meets or surpasses the UL2218 Class 3 impact resistance standard in order to meet the standard and able to sell/utilize the product in the regions requiring the meeting of the standard.
Per claim 2, Vermilion further shows the strip of nail zone reinforcement material is a woven or nonwoven fabric (par 67).
Per claim 6, Vermilion further shows the polymer modified asphalt further includes a viscosity reducing agent selected from the group consisting of a wax, a salt of a fatty acid ester, an amide of a fatty acid, and mixtures thereof (par 97).
	Per claim 7, Vermilion further shows a longitudinal adhesion of the strip of nail zone reinforcement material to the polymer-modified asphalt coating is greater than a longitudinal adhesion of an otherwise identical shingle having the same strip of nail zone reinforcement material and an oxidized asphalt without the polymer additive. (inherently able to function as claimed as the reference shows the claimed structues).
	Per claims 8, 10, Vermilion further shows a longitudinal adhesion of the strip of nail zone reinforcement material to the polymer-modified asphalt coating is greater than 1.25 lbf (par 78), wherein a transverse adhesion of the strip of nail zone reinforcing material to the polymer-modified asphalt coating is greater than 5 lbf (par 78).
	Per claim 9, Vermilion further shows a traverse adhesion of the strip of nail zone reinforcement material to the polymer-modified asphalt coating is greater than a traverse adhesion of an otherwise identical shingle having the same strip of nail zone reinforcement material and an oxidized asphalt without the polymer additive (inherently able to function as claimed as the reference shows the claimed structues).
	Per claim 11, Vermilion as modified shows all the claimed limitations except for the roofing shingle the meets or surpasses the UL2218 Class 3 impact resistance standard.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Vermilion’s modified structures to show the structure able to meets or surpasses the UL2218 Class 4 impact resistance standard in order to meet the standard and able to sell/utilize the product in the regions requiring the meeting of the class 4 standard.
	Per claim 12, Vermilion further shows the substrate includes a headlap portion, a tab portion, and a boundary where the headlap portion meets the tab portion, and the strip of nail zone reinforcement is located on the headlap portion a distance of about 0.125 inches to about 0.375 inches from the boundary where the headlap portion meets the tab portion (par 57).
Claim(s) 3-5 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Vermilion et al (2013/0025225) in view of Ruan (2016/0017148).
Vermilion et al shows all the claimed limitations except for the polymer-modified asphalt includes the polymer additive in an amount in the range of 2 to 7 wt. % based on the total weight of the non- filler portion of the polymer-modified asphalt coating.
	Ruan (par 34) discloses polymer additive in an amount in the range of 1-15 wt. % based on the total weight of the non- filler portion of the polymer-modified asphalt coating.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Vermilion et al’s structure to show the polymer-modified asphalt includes the polymer additive in an amount in the range of 2 to 7 wt. % based on the total weight of the non- filler portion of the polymer-modified asphalt coating as taught by Ruan in order to expand the temperature ranges at which the product can be used without serious defect or failure (par 34 line 4; Ruan).
	Per claims 4-5, Vermilion shows all the claimed limitations except the polymer additive is selected from the group consisting of atactic polypropylene, isotactic polypropylene, styrene-butadiene block copolymer, chloroprene rubber, amorphous polyolefin, styrene butadiene latex, natural and reclaimed rubbers, butadiene rubber, acrylonitrile-butadiene rubber, isoprene rubber, styrene-polyisoprene, butyl rubber, ethylene propylene rubber, ethylene propylene diene monomer rubber, polyisobutylene, chlorinated polyethylene (CPE), styrene ethylene- butylene-styrene, hydrogenated styrene butadiene block copolymer, vinylacetate/polyethylene, and mixtures thereof, wherein the polymer additive is selected from the group consisting of styrene-butadiene rubber, styrene ethylene-butylene-styrene, reclaimed rubber, and mixtures thereof.
	Ruan (par 34) discloses the polymer additive is selected from the group consisting of atactic polypropylene, isotactic polypropylene, styrene-butadiene block copolymer, chloroprene rubber, amorphous polyolefin, styrene butadiene latex, natural and reclaimed rubbers, butadiene rubber, acrylonitrile-butadiene rubber, isoprene rubber, styrene-polyisoprene, butyl rubber, ethylene propylene rubber, ethylene propylene diene monomer rubber, polyisobutylene, chlorinated polyethylene (CPE), styrene ethylene- butylene-styrene, hydrogenated styrene butadiene block copolymer, vinylacetate/polyethylene, and mixtures thereof, wherein the polymer additive is selected from the group consisting of styrene-butadiene rubber, styrene ethylene-butylene-styrene, reclaimed rubber, and mixtures thereof.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Vermilion et al’s structure to show the polymer additive is selected from the group consisting of atactic polypropylene, isotactic polypropylene, styrene-butadiene block copolymer, chloroprene rubber, amorphous polyolefin, styrene butadiene latex, natural and reclaimed rubbers, butadiene rubber, acrylonitrile-butadiene rubber, isoprene rubber, styrene-polyisoprene, butyl rubber, ethylene propylene rubber, ethylene propylene diene monomer rubber, polyisobutylene, chlorinated polyethylene (CPE), styrene ethylene- butylene-styrene, hydrogenated styrene butadiene block copolymer, vinylacetate/polyethylene, and mixtures thereof, wherein the polymer additive is selected from the group consisting of styrene-butadiene rubber, styrene ethylene-butylene-styrene, reclaimed rubber, and mixtures thereof as taught by Ruan in order to expand the temperature ranges at which the product can be used without serious defect or failure (par 34 line 4; Ruan).

Claim(s) 13-16, 19-20,  are is/are rejected under 35 U.S.C. 103 as being unpatentable over Vermilion et al (2013/0025225).
Vermilion et al shows a roofing shingle comprising: an asphalt coated overlay sheet comprising a headlap portion and a tab portion(figure 2); an asphalt coated underlay sheet (168, figure 5) secured to the overlay sheet such that a region of the underlay sheet overlaps a region of the headlap portion of the overlay sheet; a strip of nail zone reinforcement material (19) adhered to the headlap portion of the overlay sheet; and a plurality of granules (par 35) adhered to the asphalt coated overlay sheet and to the asphalt coated underlay sheet; wherein at least one of the asphalt coated overlay sheet and the asphalt coated underlay sheet include an asphalt coating that is a polymer-modified asphalt comprising: 40 wt. % to 80 wt. % of a filler (par 44 line 11), based on the total weight of the polymer- modified asphalt coating, and 1 to 13 wt. % of a polymer additive based on the total weight of the non- filler portion of the polymer-modified asphalt coating; the strip of nail zone reinforcement material is adhered to the overlay sheet through the adhesive nature of the asphalt coating; the strip of nail zone reinforcement material has a width and a length, and the width is from about 0.5 inches to about 2.0 inches and the length is greater than the width and runs in a machine direction of the shingle(par 57); and a longitudinal adhesion of the strip of nail zone reinforcement material to the polymer-modified asphalt coating is greater than a longitudinal adhesion of an otherwise identical shingle having the same strip of nail zone reinforcement material and an oxidized asphalt without the polymer additive.
Vermilion does not disclose the roofing shingle the meets or surpasses the UL2218 Class 3 impact resistance standard.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Vermilion’s structures to show the structure able to meets or surpasses the UL2218 Class 3 impact resistance standard in order to meet the standard and able to sell/utilize the product in the regions requiring the meeting of the standard.
	Per claims 14-15, Vermilion further shows strip of nail zone reinforcement material is positioned on the headlap portion of the overlay sheet such that the nail zone reinforcement material is not over the region of the underlay sheet that overlaps a region of the headlap portion of the overlay sheet, wherein strip of nail zone reinforcement material is positioned on the headlap portion of the overlay sheet such that the nail zone reinforcement material is over the region of the underlay sheet that overlaps a region of the headlap portion of the overlay sheet (see disclosure for different embodiments).
	Per claims 16, Vermilion further shows the strip of nail zone reinforcement material is a woven or nonwoven fabric.
	Per claim 19-20, Vermilion further shows the polymer modified asphalt further includes a viscosity reducing agent selected from the group consisting of a wax, a salt of a fatty acid ester, an amide of a fatty acid, and mixtures thereof, wherein the polymer modified asphalt further includes a viscosity reducing agent and the viscosity reducing agent is selected from one or more of a wax, a Salt of a fatty acid ester, and an amide of a fatty acid.
	Per claims 21-23, Vermilion further shows the longitudinal adhesion of the strip of nail zone reinforcement material to the polymer-modified asphalt coating is greater than 1.25 lbf (par 78), wherein a traverse adhesion of the strip of nail zone reinforcement material to the polymer-modified asphalt coating is greater than a traverse adhesion of an otherwise identical shingle having the same strip of nail zone reinforcement material and a conventional oxidized asphalt without the polymer additive, wherein a transverse adhesion of the strip of nail zone reinforcing material to the polymer-modified asphalt coating is greater than 5 lbf (par 78).
	Per claim 24, Vermilion further shows a cutting force required to cut the shingle through the nail zone reinforcement material is less than a cutting force required to cut through a nail zone reinforcement material area of an otherwise identical shingle having the same nail zone reinforcement material and an oxidized asphalt without the polymer additive.
	
Claim(s) 17-18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Vermilion et al (2013/0025225) in view of Ruan (2016/0017148).
Vermilion et al shows all the claimed limitations except for the polymer-modified asphalt includes the polymer additive in an amount in the range of 2 to 7 wt. % based on the total weight of the non- filler portion of the polymer-modified asphalt coating.
	Ruan (par 34) discloses polymer additive in an amount in the range of 1-15 wt. % based on the total weight of the non- filler portion of the polymer-modified asphalt coating.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Vermilion et al’s modified structure to show the polymer-modified asphalt includes the polymer additive in an amount in the range of 2 to 7 wt. % based on the total weight of the non- filler portion of the polymer-modified asphalt coating as taught by Ruan in order to expand the temperature ranges at which the product can be used without serious defect or failure (par 34 line 4; Ruan).
	Per claim 18, Vermilion as modified shows all the claimed limitations except the polymer additive is selected from the group consisting of atactic polypropylene, isotactic polypropylene, styrene-butadiene block copolymer, chloroprene rubber, amorphous polyolefin, styrene butadiene latex, natural and reclaimed rubbers, butadiene rubber, acrylonitrile-butadiene rubber, isoprene rubber, styrene-polyisoprene, butyl rubber, ethylene propylene rubber, ethylene propylene diene monomer rubber, polyisobutylene, chlorinated polyethylene (CPE), styrene ethylene- butylene-styrene, hydrogenated styrene butadiene block copolymer, vinylacetate/polyethylene, and mixtures thereof, wherein the polymer additive is selected from the group consisting of styrene-butadiene rubber, styrene ethylene-butylene-styrene, reclaimed rubber, and mixtures thereof.
	Ruan (par 34) discloses the polymer additive is selected from the group consisting of atactic polypropylene, isotactic polypropylene, styrene-butadiene block copolymer, chloroprene rubber, amorphous polyolefin, styrene butadiene latex, natural and reclaimed rubbers, butadiene rubber, acrylonitrile-butadiene rubber, isoprene rubber, styrene-polyisoprene, butyl rubber, ethylene propylene rubber, ethylene propylene diene monomer rubber, polyisobutylene, chlorinated polyethylene (CPE), styrene ethylene- butylene-styrene, hydrogenated styrene butadiene block copolymer, vinylacetate/polyethylene, and mixtures thereof, wherein the polymer additive is selected from the group consisting of styrene-butadiene rubber, styrene ethylene-butylene-styrene, reclaimed rubber, and mixtures thereof.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Vermilion et al’s modified structure to show the polymer additive is selected from the group consisting of atactic polypropylene, isotactic polypropylene, styrene-butadiene block copolymer, chloroprene rubber, amorphous polyolefin, styrene butadiene latex, natural and reclaimed rubbers, butadiene rubber, acrylonitrile-butadiene rubber, isoprene rubber, styrene-polyisoprene, butyl rubber, ethylene propylene rubber, ethylene propylene diene monomer rubber, polyisobutylene, chlorinated polyethylene (CPE), styrene ethylene- butylene-styrene, hydrogenated styrene butadiene block copolymer, vinylacetate/polyethylene, and mixtures thereof, wherein the polymer additive is selected from the group consisting of styrene-butadiene rubber, styrene ethylene-butylene-styrene, reclaimed rubber, and mixtures thereof as taught by Ruan in order to expand the temperature ranges at which the product can be used without serious defect or failure (par 34 line 4; Ruan).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different roofing shingle designs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        


Phi Dieu Tran A

9/29/22